DETAILED ACTION
This action is responsive to the following communications: Original Application and First Preliminary Amendment filed on September 14, 2020, and the Second Preliminary Amendment filed on March 24, 2021. All references to this application refer to the U.S. Patent Application Publication No. 2021/0208770 A1. 

The present application is being examined under the pre-AIA  first to invent provisions.

Claims 1-4, 6, 8-11, 14, and 15 are pending in this case. Claims 1, 2, and 5-7 were amended via the First Preliminary Amendment. Claims 8-17 were added via the First Preliminary Amendment. Claims 5, 7, 11, 12, 16, and 17 were cancelled via the Second Preliminary Amendment. Claims 1, 2, and 6 are the independent claims. Claims 1-4, 6, 8-11, 14, and 15 are rejected.

Priority



Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The present application claims the following priority chain (newest to oldest):
Application No.
Filing Date
Comment
U.S. 16/891,709
June 3, 2020
ABN September 15, 2020
U.S. 16/681,438
November 12, 2019
ABN September 14, 2020
U.S. 16/557,668
August 30, 2019
ABN November 13, 2020
U.S. 16/410,888
May 13, 2019
ABN September 4, 2019
U.S. 16/279,742
February 19, 2019
ABN January 15, 2020
U.S. 16/168,491
October 23, 2018
ABN February 19, 2019
U.S. 15/894,705
February 12, 2018**
ABN October 24, 2018
U.S. 14/667,192
March 24, 2015
ABN November 14, 2017
U.S. 12/742,094
February 14, 2011
ABN March 25, 2015
PCT/US2008/82899
November 7, 2008

U.S. 61/044,013
April 10, 2008
Provisional (Expired)
U.S. 61/044,019
April 10, 2008
Provisional (Expired)
U.S. 60/986,561
November 8, 2007
Provisional (Expired)



	However, the Examiner notes that a 3 month extension of time (with payment) was made on February 12, 2018. Because February 10, 2018, was a Saturday, the 6 month date would have been extended to February 12, 2018, and therefore, the extension should have processed, saving co-pendency. See MPEP 710.05. For the purposes of examination at this time, the Examiner will consider the chain of priority to be intact.
	Applicant is encouraged to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or a USPTO Customer Service Representative at 800-786-9199 (IN USA OR CANADA) or 571-272-1000 to clarify the issue and have the record corrected, if necessary.

Drawings
The drawings are objected to for the following reasons:
Figs. 1-3 contain several large text blocks describing various aspects of the figures. The drawings are too blurry to read the text blocks. Clearer copies of each of Figs. 1-3 are required.
Figs. 4-7 are too dark/blurry to recognize the content therein. The Examiner recommends submitting wire-frame drawings instead of screenshots to overcome these objections. 
Additionally, the Examiner recommends breaking out each of Figs. 4-7 into a series of sub figures (e.g., 4A, 4B, etc.), as each of Figs. 4-7 contain multiple screen shots which would be more visible if they were enlarged. 
This would necessitate amendments to the Specification to match.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objections to the drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets
Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84. An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of the amended drawing(s) must not be labeled as “amended.” If the changes to the drawing figure(s) are not accepted by the Examiner, the Applicant will be notified of any required corrective action in the next Office action. No further drawing submission will be required, unless the Applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 
Annotated Drawing Sheets
A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the Examiner. The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections
Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
The abstract of the disclosure is objected for the following informalities:
There is a missing period at the end of the first sentence.
In the fifth sentence, the abstract recites “…and if the user moves the mouse away frin an inactive pane…” This should recite “…and if the user moves the mouse away from an inactive pane…”
Corrections are required. See MPEP § 608.01(b).

Examiner’s Note: The amendments to paragraphs 0001-0004 submitted via the first preliminary amendment are not present in the pre-grant publication document (U.S. Patent Application Publication No. 2021/0208770 A1). Should this application mature into an issued patent, Applicant is encouraged to review the issued document to ensure that it contains the proper language as submitted.


The disclosure is objected to because of the following informalities:  
Paragraphs 0014, 0022, 0030, and 0080 refer to Appendices 1-4. There are no appendices in the file wrappers of either the present application or the parent applications. The Appendices should be submitted or the references to the Appendices should be removed.
In paragraphs 0026 and 0029, the acronym “HMII” appears as “HMMI” (three instances in total). 
Appropriate corrections are required.

The use of trademarks has been noted in this application. The term should be accompanied by the generic terminology, if appropriate; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The Specification contains a large number of trademarks which are not properly marked. See, for example, paragraphs 0010, 0011, 0030, 0041, 0051, 0054, 0055, 0058, 0060, 0061, 0062, 0064, 0068, and 0075. This is not a complete listing; the Specification has not been checked to the extent necessary to determine the presence of all possible trademark errors. The Applicant’s cooperation is requested in correcting any errors of which the Applicant may become aware in the Specification.
Appropriate corrections are required.

A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the number or nature of the amendments render it difficult to consider the application or to arrange the papers for printing or copying. See 37 CFR 1.125.
A substitute specification must not contain new matter. The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied. Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Double Patenting
Applicant is advised that should claim 9 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claims 9 and 10 are identical.


Claim Objections
Claims 4 and 15 are objected to because of the following informalities: 
In both of the claims, the transition phrase “further comprising” is used. It appears that the claims should use the transition phrase “wherein.” There also appears to be a missing word after the transition phase. Therefore, the claims should be amended to recite “wherein the inactive panes become…” (see also, below, concerning the rejections under 35 USC 112, 2nd paragraph).
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Independent claims 2 and 6 recite menu panes and user navigable hierarchical information panes, both active and inactive. However, claims 2 and 6 also recite “inactive panes.” This creates an issue of indefiniteness because it is unclear which panes (menu or information) are being described. independent claims 2 and 6 are rendered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	For the purposes of examination, the inactive panes are interpreted as reciting the inactive user navigable hierarchical information panes. To overcome these rejections, the Examiner recommends amending the claims as described.

	Dependent claims 3, 4, 14, and 15 are rendered further indefinite for similar reasons. Claims 3 and 14 recite “wherein the active and inactive panes slide in and out of view.”  This creates an issue of indefiniteness because it is unclear which panes (menu or information) are sliding in and out of view. 
	Further, claims 4 and 15 recite “further comprising inactive panes become less visible as a user moves a selection indicator further from the inactive pane.” This creates an issue of indefiniteness because it is unclear which panes (menu or information) are sliding in and out of view.
	Accordingly, dependent claims 3, 4, 14, and 15 are rendered further indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	For the purposes of examination, the inactive panes are interpreted as reciting the user navigable hierarchical information panes in all instances. To overcome these rejections, the Examiner recommends amending the claims as described.
To expedite a complete examination of the instant application, the claims rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are further rejected as set forth below in anticipation of amendments to these claims to correct the failure.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2006/0101353 A1, filed by Clark et al., on January 17, 2006, and published on May 11, 2006 (hereinafter Clark), in view of U.S. Patent No. 7,956,869 B1, issued to Gilra on June 7, 2011, and filed on July 13, 2007 (hereinafter Gilra).

With respect to independent claim 1, Clark discloses a processor-implemented method to provide a hierarchical multidimensional information interface, comprising: 
Receiving interactive display information; Clark discloses receiving interactive display information (see Clark, Figs. 1 and 2; see also, Clark, paragraphs 0015 [describing Fig. 1 as presenting a multi-pane navigation display where the panes are part of a hierarchical navigation scheme with a top level pane, and at least one detail-level pane], 0016-0017 [detail level panes can contain further sub-panes], and 0022 [describing Fig. 2, in which top level pane presents a 
Providing received interactive display information to a user in user navigable hierarchical information panes; Clark discloses providing the information to a user in a set of user navigable hierarchical information panes (see Clark, Figs. 1 and 2; see also, Clark, paragraphs 0015-0017 and 0022, described supra).
Monitoring user interactions with navigable hierarchical information panes; Clark discloses monitoring user interactions with navigable hierarchical information panes (see Clark, Figs. 1 and 2; see also, Clark, paragraphs 0015-0017 and 0022, described supra).
Clark fails to expressly disclose updating the appearance of the user navigable hierarchical information panes based on the monitored user interactions, wherein updating the appearance of the user navigable hierarchical information panes includes displaying a preview of a first user navigable hierarchical information pane from the user navigable hierarchical information panes as a user moves a selection indicator closer to the first user navigable hierarchical information pane.
	However, Gilra teaches updating the appearance of a container (window, pane, panel, etc.) based on cursor position, wherein a preview of a container is presented when the cursor is moved toward a container (comes within range of a container) (see Gilra, Figs. 2A-D and 3A-D; see also Gilra, col. 3, lines 25-28 [when the cursor is hovering over a window, that window is made less transparent or brought to the top of the z-order], col. 3, lines 35-39 [the transparency of the windows varies based on the location of the cursor; when the cursor moves closer, the transparency is decreased], col. 3, lines 55-60 [when the cursor moves closer to a window, that window temporarily moves to the top of the z-order, and returns to its original position in the z-order when the user moves the cursor off of the window], col. 4, lines 14-24 [describing Fig. 2B, in which the windows each have a varying amount of transparency based on the location of the cursor, allowing a user to preview the contents of the 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Clark and Gilra before him at the time the invention was made, to modify the method of Clark to incorporate providing a preview of a container when a user moves a cursor toward the container as taught by Gilra. One would have been motivated to make such a combination because this makes finding or selecting a container easier for the user, as taught by Gilra (see Gilra, col. 1, lines 17-18 [“Improvements in finding and/or selecting a window would be useful.”]).

With respect to dependent claim 8, Clark, as modified by Gilra, teaches the method of claim 1, as described above.
	Gilra further teaches the method wherein displaying a preview of a first user navigable hierarchical information pane includes making the first user navigable hierarchical information pane more visible as the user moves the selection indicator closer to the first user navigable hierarchical information pane. 
	Gilra further teaches making the containers more visible as the cursor moves toward the window (see Gilra, Figs. 2A-D and 3A-D; see also, Gilra, col. 3, lines 25-28, col. 3, lines 35-39, col. 3, lines 55-60, col. 4, lines 14-24, and col. 4, lines 33-35, described supra, claim 1).

With respect to dependent claim 9, Clark, as modified by Gilra, teaches the method of claim 1, as described above.
	Gilra further teaches the method wherein updating the appearance of the user navigable hierarchical information panes includes hiding a preview of a first user navigable hierarchical information pane from the user navigable hierarchical information panes as a user moves a selection indicator further from the first user navigable hierarchical information pane. 
	Gilra further teaches making the containers less visible (e.g., hiding) as the cursor moves away from the window (see Gilra, Figs. 2A-D and 3A-D; see also, Gilra, col. 3, lines 25-28, col. 3, lines 35-39, col. 3, lines 55-60, col. 4, lines 14-24, and col. 4, lines 33-35, described supra, claim 1).

Dependent claim 10 is a duplicate of dependent claim 9. Accordingly, dependent claim 10 is rejected under the same rationales used to reject dependent claim 9, which are incorporated herein.

With respect to dependent claim 11, Clark, as modified by Gilra, teaches the method of claim 1, as described above.
	Gilra further teaches the method wherein updating the appearance of the user navigable hierarchical information panes further includes highlighting the first user navigable hierarchical information pane when the user moves the selection indicator above the first user navigable hierarchical information pane.
	Gilra further teaches highlighting the window when the cursor hovers directly over it (see Gilra, Figs. 2A-D and 3A-D; see also, Gilra, col. 3, lines 25-28, col. 3, lines 35-39, col. 3, lines 55-60, col. 4, lines 14-24, and col. 4, lines 33-35, described supra, claim 1; see also, Gilra, col. 4, lines 5-13 [describing how the transparency mode is disabled when a user selects a window]). 

Claims 2, 4, 6, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2005/0076312 A1, filed by Gardner et al., on October 3, 2003, and published on April 7, 2005 (hereinafter Gardner), in view of Gilra.

independent claim 2, Gardner discloses a hierarchical multidimensional information interface processor-implemented method, comprising: 
Receiving interactive display information from a pointer to a hierarchy of paired menu item information and associated targets; Gardner discloses receiving interactive display information from a pointer to a hierarchy of paired menu item information and associated targets (see Gardner, Figs. 1-2; see also, Gardner, paragraphs 0018 [describing how each node of a hierarchy can be expanded/collapsed to any level by hovering over the expand/collapse icon and selecting a target level, the multi-level navigation aid presenting a dynamic menu when the cursor is positioned over the activator] and 0026 [the multi-level expand/collapse navigation aid provides an unobtrusive dynamically generated menu]).
Generating a first menu pane of menu items from a first hierarchical level of information from the received interactive display information; Gardner discloses generating a first menu pane of menu items from a first hierarchical level (see Gardner, Figs. 1-2; see also, Gardner, paragraphs 0018 and 0026, described supra).
Providing received interactive display information to a user in user navigable hierarchical information panes; Gardner discloses providing received interactive display information to a user in navigable hierarchical panes see Gardner, Figs. 1-2; see also, Gardner, paragraphs 0018 and 0026, described supra).
Monitoring user interactions with the user navigable hierarchical information panes; Gardner discloses monitoring user interactions with the user navigable hierarchical information panes (see Gardner, Figs. 1-2; see also, Gardner, paragraphs 0018 and 0026, described supra).
Updating the appearance of the user navigable hierarchical information panes based on the monitored user interactions, wherein inactive menu panes are generated through user selections of menu items in active menu panes…; Gardner discloses updating the appearance of the panes supra).
Gardner fails to expressly disclose wherein inactive panes become more visible as a user moves a selection indicator closer to the inactive pane. 
	However, Gilra teaches updating the appearance of a container (window, pane, panel, etc.) based on cursor position, wherein a preview of a container is presented when the cursor is moved toward a container (comes within range of a container) (see Gilra, Figs. 2A-D and 3A-D; see also Gilra, col. 3, lines 25-28, col. 3, lines 35-39, col. 3, lines 55-60, col. 4, lines 14-24, and col. 4, lines 33-35, described supra, claim 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gardner and Gilra before him at the time the invention was made, to modify the method of Gardner to incorporate providing a preview of a container when a user moves a cursor toward the container as taught by Gilra. One would have been motivated to make such a combination because this makes finding or selecting a container easier for the user, as taught by Gilra (see Gilra, col. 1, lines 17-18, described supra, claim 1).

With respect to dependent claim 4, Gardner, as modified by Gilra, teaches the method of claim 2, as described above.
	Gilra further teaches the method, further comprising inactive panes become less visible as a user moves a selection indicator further from the inactive pane.
	Gilra further teaches making the containers less visible as the cursor moves away from the window (see Gilra, Figs. 2A-D and 3A-D; see also, Gilra, col. 3, lines 25-28, col. 3, lines 35-39, col. 3, lines 55-60, col. 4, lines 14-24, and col. 4, lines 33-35, described supra, claim 1).
Independent claim 6, and its respective dependent claim 15, recite a hierarchical multidimensional information interface computer readable non-transitory storage medium encoded with processing instructions, performed by a computer, the medium comprising processing instructions to instruct the processor to perform the method of independent claim 2, and its respective dependent claim 4. Accordingly, independent claim 6, and its respective dependent claim 15, are rejected under the same rationales used to reject independent claim 2, and its respective dependent claim 4, which are incorporated herein.

Claims 3 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gardner, in view of Gilra, further in view of U.S. Patent No. 5,874,958, issued to Ludolph on February 23, 1999, and filed on March 31, 1997 (hereinafter Ludolph).

With respect to dependent claim 3, Gardner, as modified by Gilra, teaches the method of claim 2, as described above.
Gardner and Gilra fail to further teach the method wherein the active and inactive panes slide in and out of view within the bounds of a menu handle. 
	However, Ludolph teaches a GUI employing a sliding panel interface in which the active and inactive panels slide into place (open and closed) based on the position of the cursor within a handle (see Ludolph, Figs. 3-5; see also, Ludolph, col. 5, lines 34-42 [describing Fig. 2, which shows a GUI with sliding panels] and col. 6, lines 6-12 [describing how to open and close sliding panels]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gardner, Gilra, and Ludolph before him at the time the invention was made, to modify the method of Gardner, as modified by Gilra, to incorporate sliding panels moving in and out of view based on the position of the cursor within the handle as taught by Ludolph. One would have been motivated to make 

Dependent claim 14 recites a hierarchical multidimensional information interface computer readable non-transitory storage medium encoded with processing instructions, performed by a computer, the medium comprising processing instructions to instruct the processor to perform the method of dependent claim 3. Accordingly, dependent claim 14 is rejected under the same rationales used to reject dependent claim 3, which are incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
U.S. Patent No. 5,852,440 (Method and System for Facilitating the Selection of Icons).
U.S. Patent No. 6,184,883 B1 (Computer System, Program Product and Method Utilizing In-Focus Switch Delay for User Interface Components).
U.S. Patent No. 6,208,344 B1 (System and Process for Manipulating and Viewing Hierarchical Iconic Containers).
U.S. Patent No. 6,883,140 B1 (System and Method for Editing Digitally Represented Still Images).
U.S. Patent Application Publication No. 2003/0007015 A1 (Directing Users’ Attention to Specific Icons Being Approached by an On-Screen Pointer on User Interactive Display Interfaces).
U.S. Patent Application Publication No. 2003/0007017 A1 (Temporarily Moving Adjacent or Overlapping Icons Away From Specific Icons Being Approached by an On-Screen Pointer on User Interactive Display Interfaces).
U.S. Patent Application Publication No. 2004/0174398 A1 (System and Method for Navigating a Graphical User Interface on a Smaller Display).
U.S. Patent Application Publication No. 2005/0010563 A1 (Internet Search Application).
U.S. Patent Application Publication No. 2005/0289478 A1 (Management of Multiple Window Panels with a Graphical User Interface).
U.S. Patent Application Publication No. 2007/0126732 A1 (Accessing 2D Graphic Content Using Axonometric Layer Views).
U.S. Patent Application Publication No. 2009/0313586 A1 (Preview Window Including a Storage Context View of One or More Computer Resources).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173